The Court of Errors, affirming the liability of the defendants, reversed the judgment of the Supreme Court, on the ground that the plaintiffs were entitled only to the damages actually sustained. Those under the circumstances would seem to be merely nominal. The rule for judgment of reversal was adopted in the following terms:—
“ It is adjudged, Spc., that an agent who receives a bill for collection, which has not been accepted, is bound to present the same for acceptance, without any unreasonable delay, as well as to present the same for payment when it becomes due, or he will be liable to his principal for the damages which the latter sustains by such negligence.”
Judgment reversed, 20 to 4.